PER CURIAM: *
Appealing the Judgment in a Criminal Case, Cesar Rios-Martinez concedes that the arguments raised are foreclosed by circuit precedent but seeks to preserve them for further review. The Government has moved for summary affirmance in lieu of filing an appellee’s brief. The motion is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.